Citation Nr: 0620590	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  99-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for a stomach disorder, 
to include as due to undiagnosed illness.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability.

4.  Entitlement to special monthly compensation on the basis 
of being in need of regular aid and attendance of another 
person.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to December 
1991, including service in Southwest Asia.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In July 2003 and September 2005, the Board remanded 
the appeal for further development.  

Although the veteran initially requested a Board hearing at 
the Central Office, he later advised in correspondence 
received in June 2002 that he would be unable to attend the 
hearing.  The veteran has not since requested another 
hearing.  Thus, his request for a hearing before a member of 
the Board is considered withdrawn.  See 38 C.F.R. § 20.704 
(2005).  


FINDINGS OF FACT

1.  The symptom of fatigue is attributable to a cervical 
spine disorder.

2.  The symptom of fatigue, as attributable to a cervical 
spine disorder, was not shown in service or within one year 
thereafter and is not shown to be related to any incident of 
service.

3.  The symptom of reflux is attributable to gastroesophageal 
reflux disorder.

4.  The symptom of reflux, as attributable to 
gastroesophageal reflux disorder, was not shown in service or 
within one year thereafter and is not shown to be related to 
any incident of service.

5.  The veteran is only service-connected for post-traumatic 
stress disorder and depression, which are evaluated as one 
disability as 30 percent disabling.

6.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.

7.  The veteran is not bedridden or shown to be incapable of 
performing functions of daily living, including feeding, 
dressing, and attending to the needs of nature, as a result 
of service-connected disabilities.


CONCLUSION OF LAW

1.  A disability manifested by the symptom of fatigue was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1113, 
1117, 1131, 5107 (West 2002); 38 U.S.C.A. § 1117 (West 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2005).

2.  A disability manifested by the symptom of esophageal 
reflux was not incurred in or aggravated by service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1113, 1117, 1131, 5107 (West 2002); 38 U.S.C.A. 
§ 1117 (West 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2005).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2005).

4.  The criteria for an award of special monthly compensation 
on the basis of being in need of regular aid and attendance 
of another person have not been met.  38 U.S.C.A. §§ 1114(l), 
5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged that, where the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Rather, the veteran has the right to content complying notice 
and proper subsequent VA process.  Id. at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The contents of January 2004 and October 2004 
notice letters essentially complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The January 2004 letter informed the veteran 
of the information and evidence needed to substantiate his 
claims for service connection, and the October 2004 letter 
informed him of the information and evidence needed to 
substantiate claims for a total disability compensation 
rating based on individual unemployability (TDIU) and special 
monthly compensation on the basis of being in need of regular 
aid and attendance of another person.  The letters also 
informed him of his and VA's duties in obtaining evidence.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains to [his] claim."  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter, the 
Board finds that he has been notified of the need to provide 
such evidence for the following reasons.  Both January and 
October 2004 letters informed him of the types of evidence 
needed to support his claims and asked him to identify any 
such relevant evidence.  In addition, a March 2002 statement 
of the case (SOC) contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit evidence in 
his possession that pertains to his claims.  

In addition, VA provided the veteran with a copy of the 
appealed March 1999 rating decision, July 1999 and March 2002 
SOCs, July 2003 and September 2005 Board remands, and January 
2005 and February 2006 supplemental statements of the case 
(SSOC).  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, he was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, post-service VA and private medical 
records, records from the Social Security Administration 
(SSA), VA examination reports, and statements made by and on 
behalf of the veteran in support of his claims.  

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of an award.  

In this case, the veteran was not notified of the evidence 
required for the assignment of a disability rating or 
effective date.  For the reasons described below, service 
connection for the claimed disabilities as well as the TDIU 
and special monthly compensation are being denied and neither 
a disability rating nor an effective date will be assigned.  
As such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to these issues.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2005)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2005); see 38 C.F.R. § 3.309 (2005).  

Subject to various conditions, service connection may be 
granted for disability due to an undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  There must 
be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  By history, physical 
examination, and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 (West 1999); 38 C.F.R. 3.317 (1999).  

There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPRC 
8-98; 66 Fed. Reg. 56614-15 (Nov. 9, 2001).

The Board notes that the Persian Gulf War provisions of 38 
U.S.C. § 1117 were amended, effective March 1, 2002.  Pub. L. 
No. 107-103, 115 Stat. 976 (Dec. 27, 2001).  In pertinent 
part, the new law provides that, in addition to certain 
chronic disabilities from undiagnosed illness, service 
connection may also be granted for medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for 
any diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005).

Chronic Fatigue Syndrome

The veteran contends, in essence, that he has chronic fatigue 
syndrome (CFS) that is related to his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

Initially, the Board finds that the veteran does not have 
chronic fatigue syndrome.  In this regard, the Board observes 
that the recent medical evidence of record shows that the 
veteran does not have CFS.  A November 2005 VA examination 
report reflects that the veteran does not meet the criteria 
for CFS.  The examiner explained that the veteran does not 
meet six or more of the ten criteria required.  The examiner 
acknowledged that the veteran may have met the criteria in 
the past, noting the diagnosis of CFS in a February 1999 VA 
examination report.  However, the examiner stated that the 
veteran did not meet the criteria in January or November 
2004, noting the VA examinations conducted at those times.

Furthermore, the Board finds that the veteran's fatigue been 
attributed to a known clinical diagnosis, namely, his 
cervical spine disorder.  In this regard, the Board notes 
that the above VA examination report reflects that the 
veteran's complaints of pain are more related to his neck 
condition.  Further, the examiner opined that much of the 
veteran's current fatigue is due to inadequate control of the 
neck pain and to lack of sleep.  Thus, the record shows that 
the veteran's symptom of fatigue has been attributed to his 
diagnosed cervical spine disorder.

Therefore, there is affirmative evidence that relates the 
veteran's symptom of fatigue to causes other than being in 
the Southwest Asia theater of operations during the Gulf War.  
As such, the Gulf War presumption of service connection does 
not apply in this case.  VAOPGCPREC 8-98; 66 Fed. Reg. 56614-
15.  Similarly, because his symptom has been medically 
explained, the Board observes that service connection is not 
warranted under amended 38 U.S.C. § 1117.  

In addition, to date, the Secretary has not determined that 
the symptom of fatigue alone warrants a presumption of 
service connection under 38 U.S.C.A. § 1117.  See 38 U.S.C.A. 
§ 1117(a)(2)(C).  

Thus, the Gulf War provisions on presumptive service 
connection are not for application in this case.  Therefore, 
service connection for an undiagnosed illness manifested by 
fatigue is denied.

The fact that the veteran is not entitled to service 
connection on a presumptive basis does not preclude an 
evaluation as to whether he is entitled to service connection 
on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Initially, the Board reiterates the above finding that the 
veteran currently does not have chronic fatigue syndrome.  In 
this regard, the Board observes that there can be no valid 
claim for service connection in the absence of proof of a 
present disability.  See 38 U.S.C.A. § 1110; Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

With respect to the veteran's cervical spine disorder, in 
September 2005, the Board denied service connection for a 
cervical spine disability because the evidence failed to show 
a link between his disorder and service, or that the disorder 
had its onset within one year of his discharge from service.  
The Board also noted the October 2004 VA examination report, 
which reflects the opinion that it was unlikely that the 
veteran's cervical spine condition was related to service or 
any incident therein.  The veteran has not appealed this 
decision to the Court.  Thus, the Board reiterates that 
service connection is not warranted for a cervical spine 
disorder.

The Board acknowledges the veteran's contentions that he has 
chronic fatigue syndrome, to include as due to an undiagnosed 
illness, that is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the above, the Board concludes that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for chronic fatigue syndrome, to include 
as due to an undiagnosed illness manifested by fatigue.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stomach Disorder

The veteran contends, in essence, that he has a disability 
manifested by reflux that is related to his service during 
the Persian Gulf War.

After review, the Board finds that the veteran's reflux has 
been attributed to a known clinical diagnosis, namely, 
esophageal reflux.  A March 2004 VA radiology report reflects 
an impression of moderate esophageal reflux.  Likewise, a 
November 2005 VA examination report reflects a diagnosis of 
esophageal reflux.  Thus, the record shows that the veteran's 
symptoms of loss of voice and hoarseness have been attributed 
to a diagnosis of esophageal reflux.

Therefore, there is affirmative evidence that relates the 
veteran's symptom of reflux to causes other than being in the 
Southwest Asia theater of operations during the Gulf War.  As 
such, the Gulf War presumption of service connection does not 
apply in this case.  VAOPGCPREC 8-98; 66 Fed. Reg. 56614-15.  
Similarly, because his symptom has been medically explained, 
the Board observes that service connection is not warranted 
under amended 38 U.S.C. § 1117.  

Additionally, to date, the Secretary has not determined that 
esophageal reflux warrants a presumption of service 
connection under 38 U.S.C.A. § 1117.  See 38 U.S.C.A. 
§ 1117(a)(2)(C).  Thus, the Gulf War provisions on 
presumptive service connection are not for application.  
Therefore, service connection for an undiagnosed illness 
manifested by reflux is denied.

The fact that the veteran is not entitled to service 
connection on a presumptive basis does not preclude an 
evaluation as to whether she is entitled to service 
connection on a direct basis.  Combee, supra.  

The veteran's service medical records are negative for 
complaints and treatments related to esophageal reflux.  The 
Board notes that a September 1990 entry in the service 
medical records reflects complaints of stomach cramps and 
diarrhea for one day; however, the diagnosis was viral 
gastroenteritis, and the plan was to use Mylanta and 
Kaopectate.  The Board also notes that an August 1991 entry 
reflects complaints of diarrhea and vomiting for one day; 
however, the plan was to use Kaopectate.  Thus, the veteran's 
service medical records are negative for any signs of 
esophageal reflux.

Furthermore, a February 2006 VA review report, provided by 
the examiner who conducted the November 2005 examination, 
reflects that the veteran's current complaints of reflux are 
not as likely as not related to the complaints and treatment 
for diarrhea and stomach cramps while he was in the military.  
Moreover, the veteran has not submitted any competent medical 
evidence of a relationship between his esophageal reflux and 
period of active service.  Thus, service connection for 
esophageal reflux is not warranted.  See 38 C.F.R. § 3.303.  

The Board acknowledges the veteran's contention that he has a 
stomach disorder, to include as due to undiagnosed illness 
manifested by reflux, that is related to service.  The Board 
again observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones, supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a stomach disorder, to 
include as due to undiagnosed illness manifested by 
esophageal reflux.  Thus, the benefit-of-the-doubt doctrine 
is inapplicable and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, supra.

III.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2005).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2005).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Initially, the Board notes that the veteran is only service-
connected for PTSD and depression, which are evaluated as one 
disability as 30 percent disabling.  Thus, his service-
connected disabilities do not meet the criteria for a TDIU 
that a veteran must have one service-connected disability 
rated at 60 percent or higher or two or more service-
connected disabilities, with one disability rated at 40 
percent or higher, with a combined rating of 70 percent or 
higher.  As such, the criteria for a total rating under the 
provisions of 38 C.F.R. § 4.16(a) are not met.  

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether 
there are circumstances in the veteran's case, apart from any 
non-service-connected condition and advancing age, which 
would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

After review, the Board concludes that the preponderance of 
the evidence does not demonstrate that the veteran's service-
connected disabilities, when considered in association with 
his educational attainment and occupational background, 
render him unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes the following 
evidence of record.  

A May 1996 letter from Dr. Greenhouse, a private physician, 
reflects that the veteran is unable to work due to thoracic 
outlet syndrome, back pain, bilateral tendonitis of the 
elbows, carpal tunnel syndrome, and hypersomnolence.  
However, the letter contains no mention of either of the 
veteran's service-connected psychiatric disabilities.  

Similarly, an October 1997 notice letter from the SSA 
reflects that the veteran was granted disability benefits due 
to depression, carpal tunnel syndrome, and thoracic outlet 
syndrome.  The Board notes that SSA's decision was based, in 
part, on disabilities other than his service-connected PTSD 
and depression.

Lastly, February 1999 and January 2004 VA examination reports 
both reflect global assessment of functioning (GAF) scores of 
52.  In this regard, the Board observes that a GAF score of 
52 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  In addition, both of the reports reflect the veteran's 
statement that he has not been able to work due to physical 
problems, which he attributes to Gulf War Syndrome.  As 
discussed above, the veteran is not service-connected for any 
disorders other than PTSD and depression.  

In light of the recent January 2004 VA examination report, 
the Board finds that the veteran currently is not precluded 
from securing or following a substantially gainful occupation 
due to his service-connected PTSD or depression.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, 
the veteran has not submitted any competent medical evidence 
indicating that his service-connected psychiatric 
disabilities alone preclude him from securing or following a 
substantially gainful occupation.  

Therefore, the Board finds that the record does not 
demonstrate that the veteran's service-connected disabilities 
alone, without consideration of his non-service-connected 
disabilities, are of such severity as to solely preclude his 
participation in all forms of substantially gainful 
employment.  Accordingly, a total disability rating based 
upon individual unemployability due to service-connected 
disabilities under the provisions of 38 C.F.R. § 4.16(b) is 
not warranted.

As the preponderance of the evidence is against the claim for 
a TDIU rating, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49, 55- 57 (1990).




IV.  Special Monthly Compensation

An award of special monthly compensation based on the need 
for regular aid and attendance of another person is warranted 
if the veteran's service-connected disability renders him so 
helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Determination as 
to the need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2005).

Initially, the Board reiterates that the veteran is only 
service-connected for PTSD and depression, which are 
evaluated as one disability as 30 percent disabling.  In this 
regard, the Board notes that a 30 percent evaluation 
indicates that the veteran is generally functioning 
satisfactorily with routine behavior and self-care.  
Diagnostic Code 9411, 38 C.F.R. § 4.130 (2005). 

Moreover, the veteran's service-connected psychiatric 
disabilities are not shown to have rendered him mentally or 
physically helpless in the performance of the activities of 
daily living or in protecting himself from the everyday 
hazards and dangers incident to his environment.  In this 
regard, the Board notes a recent November 2005 VA examination 
report, which reflects that the veteran gets up, has coffee, 
tries to do small chores like washing the dishes, watches 
television, showers, brushes his teeth, and leaves the house 
to go grocery shopping.  Thus, despite both his service-
connected and nonservice-connected disabilities, the veteran 
is not bedridden as defined by VA.

Accordingly, the Board finds that the veteran's service-
connected disabilities alone are not shown to render him in 
need of regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Thus, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to special monthly compensation.  38 
U.S.C.A. § 5107(b).  The appeal is therefore denied.


ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for a stomach disorder, to include as due 
to undiagnosed illness, is denied.

A total disability compensation rating based on individual 
unemployability is denied.

Special monthly compensation on the basis of being in need of 
regular aid and attendance of another person is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


